Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Oct. 06, 2020 has been entered. Claims 10-12, 14-17 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Babin et al (US 2003/0082266) in view of Peters et al (US Patent No. 3253302) and Shaull et al (US 2019/0293039). 
Regarding claim 10, Babin teaches, as illustrated in Figs. 24 and 32, a nozzle tip (i.e. in another alternate embodiment nozzle tip of Fig. 24, tip 1076 is a two channel tip in which melt duct 1040 terminates in two outlets 1110a and 1110b, [0112]) for dispensing flowable materials (i.e. heated melt. [0099], lines 3-4). The nozzle tip includes a nozzle body (i.e. an upper part of tip 1076, [0100], line 2) in communication with a tip portion (i.e. a lower part of tip 1076, as shown in Fig. 24 and 32). The nozzle body includes an interior central flow channel (i.e. a melt duct 1040. [0099], line 5). As shown in Figs. 24 and 32, the central flow channel 1040 is in commutation with a plurality of spaced-apart exiting flow channels (i.e. two outlets 1110a and 1110b, [0112]). Each exiting flow channel has an inlet (see Fig. 32) and a port (i.e. an outlet). As shown in Fig. 32, each inlet is communicating with the central flow channel in the nozzle body and each port or hole is communicating with (or disposing on) an outer surface of the tip portion. As illustrated in Fig. 32, Babin teaches that, the tip portion includes a tip end connected to a branching portion (also see the Annotated Figure I). As illustrated in the Annotated Figure I, each exiting flow channel (2 channels in total) defines a path between the central flow channel and the outer surface of the tip portion and each path defines a non-intersecting secant extending outward from a periphery of the central channel. As shown in Fig. 32, Babin teaches the tip end tapering away from the branching portion. 
Babin also discloses that the interior central flow channel (Fig. 32, item 40) has a longitudinal axis as shown in Fig. 32. 
Babin teaches that, as illustrated in the Annotated Figure 1, in the nozzle tip each exiting flow channel defines a straight path other than an arcing path between the central flow channel and the outer surface of the tip portion.
Babin discloses the claimed invention of each exiting flow channel defining a straight path except for an arcing path.
In the same field of endeavor, swirl injector plunger, Shaull discloses that, as illustrated in Figs. 8A-8C, fluid delivery passage 30 includes swirl passages 36d which extend helically in a radially outward direction relative to longitudinal axis L from an inlet opening 40d fluidly coupled to longitudinal passage 32. Inlet opening 40d has a first diameter and an outlet opening 38d of swirl passage 36d has a second diameter ([0063]).
Further, as illustrated in Figs. 6A-6C, Shaull discloses that, in another embodiment, fluid delivery passage 30 includes swirl passages 36b which may be helical, and extend downward from an inlet opening 40b outward at an angle relative to longitudinal axis L of plunger 18 ([0061], lines 1-5). As seen from Fig. 6B, the (terminal) end of fluid delivery passage 32 is immediately adjacent to the inlet 40b of swirl passage 36b. Thus, Shaull discloses that, each inlet of the exiting flow channels is located immediately adjacent the terminal end portion of the central flow channel (fluid delivery passage 32). This type of arrangement will eliminate dead zones within the interior flow channel and the mold and maintaining an area within the interior flow channel and the mold free of the dead zones.     
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin to incorporate the teachings of Shaull to provide a swirling path between the central flow channel and the outer surface of the branching portion and having the inlet of the exiting flow channel being immediately adjacent to the terminal end portion of the central flow channel for eliminate dead zone inside the central flow channel. Doing so would be possible to make conservation of angular momentum force the swirl velocity of the exiting fluid to increase without the use of high pressure or additional components, as recognized by Shaull ([0002], [0071]). 
  

    PNG
    media_image1.png
    791
    512
    media_image1.png
    Greyscale

However, Babin does not disclose that, the branching portion is extending into the central flow channel and away from the tip end (Again Babin is teaching an inward shape of the branching portion as showing in Fig. 32). In the same field of endeavor, nozzle (for delivering molten plastic), Peters discloses that, as illustrated in Figs. 1-3, the strainer or breaker plate 15 has a conical closed end 16 containing a plurality of passageways indicated at 17 (col. 2, lines 27-29). The closed end can be substantially conical as shown or can be flat, that is, normal to the longitudinal axis of the cylinder (col. 2, lines 32-34).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Babin to incorporate the teachings of Peters to provide that the branching portion is extending into the central flow channel and away from the tip end. Doing so would be possible to create a smooth transition of flow of materials from the central channel to the channels in the tip end.   
Regarding claims 11 and 12, Babin teaches that, as illustrated in the Annotated Figure I, in the nozzle tip the inlets are spaced a part around a terminal end of the central flow channel 1040 (in the Fig. 32) and the ports are spaced apart on the outer surface of the tip portion. As shown in Fig. 32, the ports (i.e. the outlets 1110a and 1110b, [0112]) are located at equal distance from the nozzle body. Each ports contacts the nozzle body as shown in Fig. 32.
Regarding claim 14, Babin teaches that, as illustrated in Fig. 32, in the nozzle tip a terminal end of the central flow channel 1040 (i.e. a melt duct 1040. [0099], line 5) decreases in circumference to communicate with a base of the branching portion. Still shown in Fig. 32, the central flow channel has an arcing surface (i.e. a conical surface) at the terminal end. 
Regarding claim 15, Babin discloses that, in the nozzle tip each port is disposed on the outer surface of the tip portion. Babin discloses that, as illustrated in Fig. 32, the ports (i.e. 1110a and 1110b) are located closer to the nozzle body (i.e. the upper part of tip 1076) than to an apex of the tip end. 
Regarding claim 16, Babin discloses that, as illustrated in Fig. 32 (also see the Annotated Figure I), the inlets of the exiting flow channels are uniformly spaced apart around the branching portion and the ports of the exiting flow channels are uniformly spaced apart on the outer surface of the tip end. A line (e.g. a perimeter of each port or hole on the outer surface of the tip end) defined by each exiting flow channel does not intersect the branching portion (because the line is located outside the branching portion).   
Regarding claim 17, Babin teaches that, as illustrated in the Annotated Figure I (also see Fig. 32 in the teachings of Babin), the exiting flow channels extending away from a longitudinal axis of the central flow channel, and the exiting flow channels extending away from the nozzle body as well.
Response to Arguments
Applicant's arguments filed 10/06/2020 have been fully considered. 
In response to applicant’s amendments that none of the cited art discloses the proposed amendments of “the inlet of the exiting flow channel is immediately adjacent to the terminal end portion”, it is not persuasive. The updated rejection is rendered in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742